Citation Nr: 0917944	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-27 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to eligibility for Department of Veterans Affairs 
(VA) nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1955 to July 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran had active military service from August 5, 1955 
to July 31, 1957, which is not during a period of war.  


CONCLUSION OF LAW

The criteria for basic eligibility for non-service-connected 
pension benefits have not been met.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.2, 3.3 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The United 
States Court of Appeal for Veterans Claims (Court) has held, 
however, that the VCAA is inapplicable to matters of pure 
statutory interpretation. Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000).  With regard to this claim, there is no debate 
as to the relevant facts.  Rather, the issue turns on an 
application of the law to those facts.  Therefore, VA's 
duties under VCAA do not apply to this claim.

Notwithstanding the above, however, the Board notes that the 
RO explained to the Veteran what the evidence must show to 
qualify for pension benefits and the reason for the denial of 
his claim in the March 2006 decision and, again, in the 
August 2007 statement of the case.  The Veteran asserted in 
his September 2006 notice of disagreement that he did serve 
on active duty during wartime, which shows that the Veteran 
understood the basis for the denial of his claim.  The 
Veteran has also had the opportunity to submit argument and 
evidence in support of his claim during the course of this 
appeal.    

Thus, in consideration of the foregoing, the Board will 
proceed to evaluate the merits of the Veteran's claim.   

Analysis 

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided for a veteran with honorable 
active military service of 90 days or more during a period of 
war (or discharge or release from service during a period of 
war for a service-connected disability) who is permanently 
and totally disabled from nonservice-connected disability not 
the result of the veteran's willful misconduct and who meets 
certain annual income limitation requirements.  38 U.S.C.A. § 
1521; 38 C.F.R. § 3.3(a)(3) (2008).

In the present case, the Veteran's Certification of Military 
Service shows that he had honorable active service from 
August 1955 to July 1957.  The Veteran does not contend and 
the evidence does not show that the Veteran had any other 
period of active military service.  Indeed, while the Veteran 
asserted in his notice of disagreement that he did serve on 
active duty during wartime, he also stated that his service 
dates were approximately August 1955 to August 1957.  The 
Veteran's own statement concerning his service dates are 
essentially consistent with what is documented in the record, 
which shows service from August 1955 to July 1957, as noted 
above.  The Board notes that the Veteran's period of active 
service, as documented in the record and as stated by the 
Veteran, was not during a period of war.  See 38 C.F.R. § 3.2 
(2008).  Thus, the Veteran does not have the requisite 
service for eligibility for non-service connected pension 
benefits. 

The Board is bound by the applicable law and regulations when 
determining claims for VA benefits.  38 U.S.C.A. § 
7104(a),(c) (West 2002); 38 C.F.R. § 20.101(a) (2008).  The 
legal criteria governing eligibility for pension benefits are 
clear and specific.  Pursuant to these criteria, which 
require active service during a period of war, there is no 
basis upon which to grant the Veteran's claim.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must therefore be denied based 
on a lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Moreover, because the law, rather 
than the facts of the case, is controlling, the provisions of 
38 U.S.C.A. § 5107(b) are not for application.  


ORDER

Entitlement to eligibility for VA nonservice-connected 
pension benefits is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


